ICJ_081_ConventionPrivilegesImmunitiesUN_ECOSOC_NA_1989-12-15_ADV_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

APPLICABILITÉ
DE LA SECTION 22 DE L'ARTICLE VI
DE LA CONVENTION SUR LES PRIVILÈGES
ET IMMUNITÉS DES NATIONS UNIES

AVIS CONSULTATIF DU 15 DÉCEMBRE 1989

1989

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

APPLICABILITY OF ARTICLE VI, SECTION 22,
OF THE CONVENTION ON THE PRIVILEGES
AND IMMUNITIES OF THE
UNITED NATIONS

ADVISORY OPINION OF 15 DECEMBER 1989
Mode officiel de citation :

Applicabilité de la section 22 de l'article VI de la convention
sur les privilèges et immunités des Nations Unies,
avis consultatif, CI_J. Recueil 1989, p. 177.

Official citation :

Applicability of Article VI, Section 22, of the Convention
on the Privileges and Immunities of the United Nations,
Advisory Opinion, I.C.J. Reports 1989, p. 177.

 

N° de vente : 5 7 3
Sales number

 

 

 
1989
15 décembre
Rôle général
n° 81

177

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1989

15 décembre 1989

APPLICABILITÉ
DE LA SECTION 22 DE L'ARTICLE VI
DE LA CONVENTION SUR LES PRIVILÈGES
ET IMMUNITÉS DES NATIONS UNIES

Compétence de la Cour pour donner l'avis consultatif demandé — Paragraphe 2
de l’article 96 de la Charte des Nations Unies — Pertinence du défaut de consente-
ment d'un Etat intéressé — Avis demandé sur l'applicabilité d'une convention mul-
tilatérale — Clause de règlement des différends prévoyant un avis consultatif dé-
cisif — Réserve à la clause — Absence de référence à cette clause dans la requête
pour avis et absence d'intention de l'invoquer — Demande exclusivement fondée
sur l'article 96 de la Charte — Réserve sans incidence sur la compétence pour
connaître de la requête.

Opportunité de donner l'avis — Existence éventuelle de raisons décisives pour
refuser de répondre — Question de savoir si répondre aurait pour effet de tourner le
principe du consentement.

Convention sur les privilèges et immunités des Nations Unies — Section 22 de
l'article VI — Sens de l'expression «experts en missions » — Applicabilité de cette
section à toutes les missions, y compris celles ne nécessitant pas de déplacements —
Applicabilité aux experts dans l'Etat dont ils sont ressortissants ou sur le territoire
duquel ils résident.

Statut des rapporteurs spéciaux de la Sous-Commission de la lutte contre les
mesures discriminatoires et de la protection des minorités — Pouvoir de l’Orga-
nisation des Nations Unies de décider du maintien de la qualité de rapporteur.

AVIS CONSULTATIF

Présents: M. Rupa, Président; MM. LACHS, ELIAS, ODA, AGO, SCHWEBEL,
sir Robert JENNINGS, MM. BEDJAOUI, Ni, EVENSEN, TARASSOV,
GUILLAUME, SHAHABUDDEEN, PATHAK, juges; M. VALENCIA-OSPINA,
Greffier.
178 PRIVILÈGES ET IMMUNITÉS (AVIS CONSULTATIF)

Au sujet de l’applicabilité de la section 22 de l’article VI de la convention sur
les privilèges et immunités des Nations Unies,

La Cour,
ainsi composée,
donne l'avis consultatif suivant:

1. La question sur laquelle un avis consultatif est demandé à la Cour figure
dans la résolution 1989/75 que le Conseil économique et social de l’Organisa-
tion des Nations Unies (ci-après dénommé le « Conseil») a adoptée le 24 mai
1989. Le Secrétaire général de l'Organisation, par lettre du 1° juin 1989
adressée au Président de la Cour et enregistrée au Greffe le 13 juin 1989, a offi-
ciellement communiqué à la Cour ia décision par laquelle le Conseil soumettait
à celle-ci pour avis consultatif la question formulée dans cetie résolution. La
résolution, dont le texte français et anglais certifié conforme était joint à la
lettre, était rédigée comme suit:

« Le Conseil économique et social,

Ayant examiné la résolution 1988/37 de la Sous-Commission de la lutte
contre les mesures discriminatoires et de la protection des minorités, en
date du 1* septembre 1988, et la résolution 1989/37 de la Commission des
droits de l’homme, en date du 6 mars 1989,

1. Conclut qu'une divergence de vues s’est élevée entre |’Organisation
des Nations Unies et le Gouvernement roumain quant a l’applicabilité de
la convention sur les priviléges et immunités des Nations Unies au cas de
M. Dumitru Mazilu, en sa qualité de rapporteur spécial de la Sous-Com-
mission de la lutte contre les mesures discriminatoires et de la protection
des minorités;

2. Demande à titre prioritaire à la Cour internationale de Justice, en ap-
plication du paragraphe 2 de l’article 96 de la Charte des Nations Unies et
conformément à la résolution 89 (I) de l’Assemblée générale, en date du
11 décembre 1946, un avis consultatif sur la question juridique de l’appli-
cabilité de la section 22 de l’article VI de la convention sur les privilèges et
immunités des Nations Unies au cas de M. Dumitru Mazilu en sa qualité
de rapporteur spécial de la Sous-Commission. »

Etaient également joints à la lettre les résultats détaillés des votes sur la résolu-
tion et sur un amendement ajoutant au paragraphe 2 du projet de résolution les
mots «à titre prioritaire ».

2. Le 14 juin 1989, le Greffier a notifié la requête pour avis consultatif à tous
les Etats admis à ester devant la Cour, ainsi qu’il est prescrit au paragraphe 1 de
l’article 66 du Statut de la Cour.

3. Par une ordonnance du 14 juin 1989, le Président de la Cour a décidé que
l'Organisation des Nations Unies et les Etats parties à la convention sur les pri-
vilèges et immunités des Nations Unies adoptée par l’Assemblée générale des
Nations Unies le 13 février 1946 (ci-après dénommée la «convention géné-
rale») étaient susceptibles de fournir des renseignements sur la question,
conformément au paragraphe 2 de l’article 66 du Statut de la Cour. Le Prési-
dent, vu ce paragraphe, et considérant que, pour fixer les délais de procédure, il
était «nécessaire de tenir compte du fait que la requête pour avis consultatif a
été expressément présentée à titre prioritaire», a fixé au 31 juillet 1989 la date
d'expiration du délai dans lequel la Cour était disposée à recevoir des exposés

5
179 PRIVILÈGES ET IMMUNITÉS (AVIS CONSULTATIF)

écrits sur la question et au 31 août 1989 la date d’expiration du délai dans lequel
des observations écrites sur les exposés écrits pourraient être présentées. Le
14 juin 1989, le Greffier a adressé à l'Organisation des Nations Unies et auxdits
Etats la communication spéciale et directe prévue au paragraphe 2 de l’ar-
ticle 66 du Statut.

4. Dans le délai ainsi fixé, des exposés écrits ont été présentés par le Secré-
taire général de Organisation des Nations Unies ainsi que par la République
fédérale d'Allemagne, le Canada, les Etats-Unis d'Amérique et la République
socialiste de Roumanie. Des observations écrites ont été présentées, dans le
délai prescrit, par les Etats-Unis d’Amérique. Ces exposés et ces observations
ont été communiqués par le Greffier aux Etats auxquels il avait adressé la
communication spéciale et directe, ainsi qu’à l'Organisation des Nations
Unies.

5. Conformément au paragraphe 2 de l’article 65 du Statut, le Secrétaire gé-
néral a transmis à la Cour un dossier contenant des documents pouvant servir à
élucider la question; ces documents sont parvenus au Greffe en plusieurs en-
vois à partir du 2 août 1989.

6. La Cour a décidé de tenir, à compter du 4 octobre 1989, des audiences au
cours desquelles des exposés oraux pourraient être faits devant elle par tout
Etat et toute organisation ayant été jugés susceptibles de communiquer des ren-
seignements sur la question soumise à la Cour.

7. Conformément à l’article 106 de son Règlement, la Cour a décidé de
rendre accessible au public, à la date d’ouverture de la procédure orale, le texte
des exposés écrits et des observations écrites qui lui avaient été présentés.

8. Au cours d’audiences publiques tenues les 4 et 5 octobre 1989, M. Carl-
August Fleischhauer, conseiller juridique de l'Organisation des Nations Unies,
a fait un exposé oral devant la Cour au nom du Secrétaire général, et
M. Abraham Sofaer, conseiller juridique au département d'Etat, en a fait un au
nom des Etats-Unis d'Amérique. Aucun des autres Etats qui avaient présenté
des exposés écrits n’a exprimé le désir d’être entendu. Des membres de la Cour
ont posé des questions au représentant du Secrétaire général, qui y a répondu
avant la clôture de la procédure orale.

9. Agissant conformément aux articles 55 c) et 68 de la Charte des
Nations Unies, le Conseil a, par résolution 5 (D) du 16 février 1946, com-
plétée le 18 février 1946, créé une Commission des droits de l’homme
(ci-après dénommée la « Commission »). La Commission a institué à son
tour, en 1947, une Sous-Commission de la lutte contre les mesures discri-
minatoires et de la protection des minorités (ci-après dénommée la
«Sous-Commission»), à laquelle a été confié, en 1949, le mandat suivant:

« a) entreprendre des études, notamment à la lumière de la Déclara-
tion universelle des droits de l’homme, et adresser des recom-
mandations à la Commission des droits de l’homme ayant trait
à la lutte contre les mesures discriminatoires de toute espèce
prises en violation des droits de l’homme et des libertés fonda-
mentales, comme au sujet de la protection des minorités ra-
ciales, nationales, religieuses et linguistiques ; et
180 PRIVILÈGES ET IMMUNITÉS (AVIS CONSULTATIF)

b) s'acquitter de toute autre fonction que pourrait lui confier le
Conseil économique et social ou la Commission des droits de
l’homme ».

10. Le 13 mars 1984, la Commission, sur proposition de la Roumanie, a
élu M. Dumitru Mazilu, ressortissant roumain, en qualité de membre de la
Sous-Commission, pour un mandat de trois ans expirant le 31 décembre
1986. Conformément à la résolution 1985/13 de ia Commission, qui prie
la Sous-Commission d’accorder toute l’attention voulue au rôle des
jeunes dans le domaine des droits de l’homme, la Sous-Commission, à sa
trente-huitième session, a adopté, le 29 août 1985, la résolution 1985/12
confiant à M. Mazilu le soin

«d’établir un rapport sur les droits de l’homme et la jeunesse en ana-
lysant les efforts et les mesures propres à réaliser les droits de
l’homme et à en garantir la jouissance aux jeunes, en particulier les

droits à la vie, à l'éducation et au travail»

et priant le Secrétaire général de lui apporter toute l’aide dont il aurait
besoin pour s’acquitter de sa tâche. Ce rapport devait être présenté à la
trente-neuvième session de la Sous-Commission prévue pour 1986, dans
le cadre du point de l’ordre du jour intitulé « Promotion, protection et ré-
tablissement des droits de l’homme aux niveaux national, régional et in-
ternational ».

11. La trente-neuvième session de la Sous-Commission, à laquelle le rap-
port de M. Mazilu devait être présenté, ne s’est pas tenue en 1986 et a été
reportée à 1987. Le mandat de trois ans des membres de la Sous-Commis-
sion — qui devait normalement expirer le 31 décembre 1986 — a été pro-
rogé d’un an par la décision 1987/102 du Conseil. Lors de l’ouverture de la
trente-neuvième session de la Sous-Commission à Genève, le 10 août 1987,
aucun rapport n’avait été reçu de M. Mazilu et celui-ci n’était pas présent.
Par une lettre parvenue à l'Office des Nations Unies à Genève le 12 août
1987, la mission permanente de la Roumanie auprès dudit Office a in-
formé celui-ci que M. Mazilu avait été victime d’une crise cardiaque et qu’il
était encore hospitalisé. Dans l'exposé écrit qu’elle a présenté à la Cour, la
Roumanie a indiqué que M. Mazilu était tombé gravement malade en mai
1987 et qu’il n’avait pas encore, à ce moment-là, commencé à rédiger le
rapport qu’il avait été chargé d'établir. Selon exposé écrit du Secrétaire
général, un télégramme signé « D. Mazilu » a été reçu à Genève le 18 août
1987, faisant savoir à la Sous-Commission qu'il était impossible à l’inté-
ressé, en raison de sa maladie cardiaque, d’assister à la session en cours.

12. Dans ces conditions, la Sous-Commission a adopté la décision
1987/112 du 4 septembre 1987 par laquelle elle reportait à sa quaran-
tième session, prévue pour 1988, l'examen du point 14 de son ordre du
jour, dans le cadre duquel le rapport sur les droits de l’homme et la jeu-
nesse devait être examiné. Nonobstant le fait que le mandat de M. Mazilu
en tant que membre de la Sous-Commission expirait le 31 décembre 1987,
la Sous-Commission a fait mention, dans l’ordre du jour provisoire de sa

7
181 PRIVILÈGES ET IMMUNITÉS (AVIS CONSULTATIF)

quarantième session, d’un rapport que ce dernier, nommément désigné,
devait présenter au titre du point de l’ordre du jour intitulé « Prévention de
la discrimination et protection de l’enfant »; elle a fait figurer ce rapport
sous le titre «Les droits de l’homme et la jeunesse» sur la «Liste des
études et rapports confiés aux membres de la Sous-Commission sur déci-
sion des organes délibérants ».

13. Postérieurement à la trente-neuvième session de la Sous-Commis-
sion, le centre pour les droits de l’homme du Secrétariat de l’Organisation
des Nations Unies à Genève a fait plusieurs tentatives pour entrer en
contact avec M. Mazilu et l’assister dans l’établissement de son rapport,
notamment en organisant à son intention un voyage à Genève. Les rensei-
gnements pertinents communiqués par les gouvernements, les organisa-
tions intergouvernementales et les organisations non gouvernementales
lui ont été régulièrement adressés. Après réception de deux lettres portant
le cachet postal du 25 décembre 1987 et celui du 29 décembre 1987, dans
lesquelles M. Mazilu faisait savoir qu’il n’avait pas reçu les communica-
tions précédentes du centre, le Secrétaire général adjoint aux droits de
l’homme, par un télégramme daté du 19 janvier 1988, adressé au directeur
par intérim du centre d’information des Nations Unies à Bucarest, a de-
mandé à ce dernier de l’aider à faciliter l'établissement par M. Mazilu de
son rapport, en lui faisant parvenir un billet pour lui permettre de se
rendre à Genève; le Secrétaire général adjoint a également demandé que
soit remise à M. Mazilu une invitation officielle à se rendre au centre pour
les droits de l’homme, pour consultations.

14. Dans l’exposé écrit qu’elle a présenté à la Cour, la Roumanie a
déclaré que M. Mazilu, à sa demande, avait été mis à la retraite pour inca-
pacité de travail à partir du 1% décembre 1987 et qu’une commission
médicale, agissant conformément aux lois roumaines en vigueur, avait
réexaminé l’état de santé de M. Mazilu en 1988 et avait décidé de pro-
longer pour une nouvelle année sa mise à la retraite pour incapacité
de travail. Dans une lettre adressée au Secrétaire général adjoint aux
droits de l’homme et remise le 15 janvier 1988 au directeur par intérim
du centre d’information des Nations Unies à Bucarest, M. Mazilu a indi-
qué qu’il avait été hospitalisé à deux reprises et qu’il avait été contraint
de prendre sa retraite à compter du 1° décembre 1987 et d'abandonner
ses diverses fonctions officielles. Il a aussi déclaré qu’il était disposé à se
rendre à Genève afin d’y tenir des consultations, mais que les autorités
roumaines refusaient de lui délivrer une autorisation de voyage. Dans
plusieurs lettres datées respectivement des 5 avril, 19 avril, 8 mai et 17 mai
1988, M. Mazilu a donné des détails supplémentaires sur sa situation per-
sonnelle; dans la première de ces lettres, il a affirmé avoir opposé un refus
à la demande qui lui avait été faite le 22 février 1988 par une commission
spéciale du ministère roumain des affaires étrangères de renoncer volon-
tairement à présenter son rapport à la Sous-Commission. Il s’est constam-
ment plaint d’avoir subi, ainsi que sa famille, de fortes pressions.

15. Le 31 décembre 1987, le mandat de tous les membres de la Sous-
Commission, y compris celui de M. Mazilu, est venu à expiration (voir le

8
182 PRIVILÈGES ET IMMUNITÉS (AVIS CONSULTATIF)

paragraphe 11 ci-dessus). Le 29 février 1988, la Commission a élu, sur pro-
position de leurs gouvernements respectifs, les nouveaux membres de la
Sous-Commission, dont M. Ion Diaconu, ressortissant roumain. En ré-
ponse à une lettre du 27 juin 1988 du représentant permanent de la Rou-
manie auprès de l’Office des Nations Unies à Genève se référant à une
offre faite par M. Diaconu d’établir un rapport sur les droits de l’homme
et la jeunesse, le Secrétaire général adjoint aux droits de l’homme a rap-
pelé, le 1° juillet 1988, que M. Mazilu avait reçu mandat par la résolu-
tion 1985/12 de la Sous-Commission d’établir le rapport sur ce sujet et a
déclaré que seule la Sous-Commission ou un organe de rang plus élevé
était compétent pour modifier cette désignation; le Secrétaire général
devait par conséquent agir conformément aux instructions données par la
Sous-Commission dans ladite résolution, à savoir «apporter à M. Dumitru
Mazilu toute l’aide dont il [aurait] besoin pour s’acquitter de sa tâche».

16. Entre-temps, par une lettre du 6 mai 1988, le Secrétaire général ad-
joint aux droits de l’homme avait demandé au représentant permanent de
la Roumanie auprès de l'Office des Nations Unies à Genève de bien vou-
loir prêter son concours pour faire en sorte que M. Mazilu reçoive tous les
renseignements pertinents qui avaient été fournis par des gouvernements,
des institutions spécialisées et des organisations non gouvernementales, et
dont il avait besoin pour achever son rapport. Par une lettre du 15 juin
1988, le Secrétaire général adjoint a informé le représentant permanent de
la Roumanie qu’à titre de mesure exceptionnelle il avait décidé d’auto-
riser un fonctionnaire du centre pour les droits de l’homme à se rendre à
Bucarest pour prêter son concours à M. Mazilu en vue de l’établissement
de son rapport, à condition que M. Mazilu soit mis en mesure de présenter
ledit rapport à la Sous-Commission à Genève et de participer au débat.

17. Tous les rapporteurs et rapporteurs spéciaux de la Sous-Commis-
sion ont été invités à participer à la quarantième session de cette dernière
(8 août-2 septembre 1988), ainsi qu’aux séances de ses groupes de travail.
Or M. Mazilu, une nouvelle fois, n’y est pas apparu. A la suite d’un débat
qui a eu lieu à la deuxième séance, tenue le 9 août 1988, une invitation
spéciale à se rendre à Genève pour présenter son rapport a été télégra-
phiée à M. Mazilu, mais les télégrammes ne lui ont pas été remis et le
centre d’information des Nations Unies à Bucarest n’a pas réussi à re-
trouver M. Mazilu. Au cours du débat sur l’organisation des travaux de la
session, qui a eu lieu à la neuvième séance, tenue le 15 août 1988, divers
membres ont exprimé leurs vues sur la situation de M. Mazilu et le prési-
dent a souligné que l’objectif de la Sous-Commission était d’une part de
veiller à ce que l’étude confiée à M. Mazilu soit menée à bien et d’autre
part de s’efforcer d’obtenir que M. Mazilu vienne la présenter en per-
sonne. |

18. Asa dixième séance, tenue le 15 août 1988, la Sous-Commission a
adopté la décision 1988/102 dans laquelle elle priait le Secrétaire général

«de prendre contact avec le Gouvernement roumain et d’appeler
l'attention du gouvernement sur le fait que la Sous-Commission avait
183 PRIVILÈGES ET IMMUNITÉS (AVIS CONSULTATIF)

besoin, d’urgence, de prendre personnellement contact avec son rap-
porteur spécial, M. Dumitru Mazilu, et de se faire son intermédiaire
auprès du gouvernement pour lui demander d’aider à retrouver
M. Mazilu et d'accorder à un membre de la Sous-Commission et du
secrétariat les facilités voulues pour qu’il rende visite à M. Mazilu
afin d’aider ce dernier à achever son étude sur les droits de l’homme
et la jeunesse, s’il le souhaitait ».

Le Secrétaire général adjoint aux droits de l’homme a informé la Sous-
Commission, à sa quatorzième séance, tenue le 17 août 1988, qu’au cours
d’entretiens entre le cabinet du Secrétaire général et le chargé d’affaires de
la mission permanente de la Roumanie auprès de l'Organisation à
New York, la possibilité d’entrer en contact avec M. Mazilu avait été évo-
quée.

19. Le Secrétaire général adjoint a indiqué que, lors de ces entretiens, le
chargé d’affaires avait fait connaître que la position des autorités rou-
maines était que toute intervention du Secrétariat de l'Organisation des
Nations Unies ou toute forme d’enquête à Bucarest serait considérée
comme une ingérence dans les affaires intérieures de la Roumanie; l’af-
faire Mazilu était une affaire interne entre un citoyen et son propre gou-
vernement, et aucune visite à M. Mazilu ne serait donc autorisée.

20. Asa trente-deuxième séance, tenue le 30 août 1988, la Sous-Com-
mission a examiné un projet de résolution qui envisageait la présentation
à la Cour d’une demande d’avis consultatif sur l’applicabilité de la
convention générale au cas de M. Mazilu; elle était en possession d’un
avis sur la question, donné par le bureau des affaires juridiques du Secré-
tariat de l’Organisation des Nations Unies; un autre avis lui est parvenu
de ce bureau au sujet de l’incidence juridique de la réserve que la Rou-
manie avait apportée à la section 30 (relative au règlement des différends)
de la convention générale.

21. Le 1% septembre 1988, la Sous-Commission a adopté, par 16 voix
contre 4, avec 3 abstentions, la résolution 1988/37. Tenant compte du fait
que

«si M. Mazilu ne pouvait, pour quelque raison personnelle que ce
soit, achever ledit rapport et le présenter lui-méme a la Sous-Com-
mission, il devrait recevoir de l’Organisation des Nations Unies toute
l'assistance possible pour lui permettre d’achever son rapport, avec
cette assistance, en Roumanie»,

la Sous-Commission, selon les termes du dispositif:

«1. Prie le Secrétaire général de faire une fois de plus des dé-
marches auprés du Gouvernement roumain et d’invoquer l’applica-
bilité de la convention sur les priviléges et immunités des Nations
Unies, ainsi que d’inviter le gouvernement à coopérer pleinement
à application de la présente résolution en faisant en sorte que le
rapport de M. Mazilu soit achevé et présenté 4 la Sous-Commission

10
184 PRIVILÈGES ET IMMUNITÉS (AVIS CONSULTATIF)

à la date la plus rapprochée possible, soit par M. Mazilu lui-même,
soit de la manière indiquée ci-dessus,

2. Prie en outre le Secrétaire général, au cas où le Gouvernement
roumain ne souscrirait pas à l’applicabilité des dispositions de ladite
convention dans le cas présent et partant, aux termes de la présente
résolution, de porter cette divergence de vues entre l'Organisation
des Nations Unies et la Roumanie à l’attention immédiate de la Com-
mission des droits de l’homme à sa quarante-cinquième session, en
1989,

3. Prie la Commission des droits de l’homme, dans cette dernière
hypothèse, de demander instamment au Conseil économique et so-
cial de solliciter de la Cour internationale de Justice, conformément
à la résolution 89 (I) de l’Assemblée générale en date du 11 décembre
1946, un avis consultatif sur l’applicabilité des dispositions perti-
nentes de la convention sur les privilèges et immunités des Nations
Unies au cas présent et dans le cadre de la présente résolution.»

22. Conformément à la résolution susmentionnée, le Secrétaire général a
adressé, le 26 octobre 1988, au représentant permanent de la Roumanie
auprès de l’Organisation des Nations Unies à New York, une note verbale
dans laquelle il invoquait la convention générale en ce qui concerne
M. Mazilu et priait le Gouvernement roumain d’accorder à celui-ci les faci-
lités nécessaires afin qu’il puisse achever la tâche qui lui avait été confiée.
Cette note verbale étant restée sans réponse, le Secrétaire général adjoint
aux droits de l’homme a adressé, le 19 décembre 1988, une lettre de rappel au
représentant permanent de la Roumanie auprès de l’Office des Nations
Unies à Genève, dans laquelle il demandait au Gouvernement roumain
de prêter son concours pour permettre à M. Mazilu de se rendre à Genève
pour pouvoir discuter avec le centre pour les droits de l’homme de l’aide
que celui-ci pourrait lui apporter dans l'établissement de son rapport.

23. Le 6 janvier 1989, le représentant permanent de la Roumanie a
remis au conseiller juridique de l'Organisation des Nations Unies un aide-
mémoire dans lequel la position du Gouvernement roumain à l’égard de
M. Mazilu était définie. En ce qui concerne les faits de l'affaire, la Rou-
manie déclarait que M. Mazilu, qui n’avait rien élaboré ni produit sur le
sujet qui lui avait été confié, était tombé sérieusement malade en 1987,
souffrant d’une grave maladie cardiaque, et avait dû être hospitalisé à
maintes reprises, durant plusieurs mois. Aux termes de l’aide-mémoire,
M. Mazilu avait, en novembre 1987, «personnellement soumis une de-
mande de mise à la retraite pour incapacité de travail, à cause de cette
maladie, tout en fournissant des certificats médicaux appropriés »;
« conformément à à la loi roumaine, il a été examiné par une commission de
médecins qui a décidé sa mise à la retraite pour cause de maladie, pour
une durée initiale d’une année»; «à la fin d’une première année de
retraite [pour raison] médicale, il a fait l’objet d’un nouvel examen
devant une commission similaire de médecins qui a décidé de prolonger
sa retraite pour cause de maladie».

11
185 PRIVILÈGES ET IMMUNITÉS (AVIS CONSULTATIF)

24. Abordant les questions de droit dans le même aide-mémoire, la
Roumanie a estimé que «le problème de l'application de la convention
générale ... ne se pose pas dans ce cas»: la convention «ne comporte pas
une assimilation des rapporteurs, dont les activités ne sont qu’occasion-
nelles, aux experts en missions pour les Nations Unies»; et

«même si l’on attribuait partiellement aux rapporteurs le statut des
experts ... ceux-ci ne peuvent bénéficier que d’immunités et de privi-
lèges fonctionnels, c’est-à-dire liés aux activités qu'ils accomplissent
pour les Nations Unies, pendant la période où ils accomplissent la
mission respective, et uniquement dans les pays où ils l’accomplis-
sent et dans ceux de transit».

La Roumanie a considéré qu’il était évident que:

«un expert ne jouit pas de privilèges et immunités dans le pays ot ila
sa résidence permanente, mais uniquement dans le pays ou il est en
mission et durant celle-ci. De méme, les priviléges et les immunités
prévus par la convention ne commencent qu’au moment du départ
de l’expert dans un voyage lié à l’accomplissement de sa mission. »

Elle a ajouté que

«dans le pays dont il est citoyen et dans d’autres pays où il se trouve-
rait en dehors de sa mission, un expert ne jouit de privilèges et d’im-
munités que pour ce qui se rapporte au contenu de l’activité déployée
dans le cadre de la mission (oral et écrit) ».

La Roumanie a expressément déclaré qu’elle était opposée à la présenta-
tion à la Cour de toute demande d’avis sur ce cas. Un point de vue simi-
laire a été défendu dans l’exposé écrit que la Roumanie a soumis à la Cour
dans la présente procédure.

25. A la quarante-cinquième session de la Commission, en 1989, le
Secrétaire général a présenté une note établie «en application du para-
graphe 2 de la résolution 1988/37 de la Sous-Commission » (voir le para-
graphe 21 ci-dessus), 4 laquelle étaient joints sa note verbale du 26 octobre
1988 adressée au Gouvernement roumain et l’aide-mémoire de la Rou-
manie en date du 6 janvier 1989. Le 6 mars 1989, la Commission a adopté
par 26 voix contre 5, avec 12 abstentions, sa résolution 1989/37 recom-
mandant au Conseil de demander a la Cour un avis consultatif. Le 24 mai
1989, le Conseil a adopté par 24 voix contre 8, avec 19 abstentions, sa réso-
lution 1989/75; dans cette résolution le Conseil demandait, comme la
Commission l’avait recommandé dans sa résolution 1989/37, que la Cour
donne un avis consultatif sur la question juridique de l’applicabilité de la
section 22 de l’article VI de la convention générale au cas de M. Mazilu en
sa qualité de rapporteur spécial de la Sous-Commission.

a

12
186 PRIVILÈGES ET IMMUNITÉS (AVIS CONSULTATIF)

26. Le Secrétaire général a aussi informé la Cour des faits ci-après, sur-
venus postérieurement à la présentation de la demande d’avis consultatif.
Un rapport sur les droits de l’homme et la jeunesse, établi par M. Mazilu, a
été distribué en tant que document de la Sous-Commission daté du
10 juillet 1989; M. Mazilu avait fait parvenir par diverses voies le texte de
ce rapport au centre pour les droits de l’homme, en plusieurs envois éche-
lonnés. A une séance tenue le 8 août 1989, la Sous-Commission a décidé,
conformément à sa pratique, d’inviter M. Mazilu à participer aux séances
qui devaient être consacrées à l’étude de son rapport: aucune réponse à
l'invitation qui lui avait été faite n’a été reçue. Dans une note verbale du
15 août 1989 adressée à l’Office des Nations Unies à Genève, la mission
permanente de la Roumanie auprès de cet Office s’est référée au «soi-
disant rapport» de M. Mazilu, s’est déclarée surprise «que les avis mé-
dicaux mis à la disposition du centre pour les droits de l’homme ... aient
été ignorés » et a poursuivi en ces termes:

«Le fait que la direction du centre ait accepté, dans ces conditions,
de patronner la publication, sous l’égide de l'ONU, de certaines
idées et jugements de M. Mazilu ne peut que nuire à l’autorité et à la
crédibilité de l'ONU.»

De l’avis de la Roumanie:

«A l'évidence, suite à sa maladie depuis 1987, M. Dumitru Mazilu
ne dispose pas de la capacité intellectuelle nécessaire pour faire une
analyse objective, responsable et sans préjugés, qui puisse constituer
l’objet d’un rapport conformément aux exigences de l'ONU.»

A sa quarantième séance, tenue le 1% septembre 1989, la Sous-Com-
mission a adopté, par 12 voix contre 4, avec 2 abstentions, sa résolu-
tion 1989/45 intitulée « Rapport de M. Dumitru Mazilu sur les droits de
l’homme et la jeunesse ». Elle a noté que le rapport de M. Mazilu avait été
établi dans des conditions difficiles et que l’information pertinente réunie
par le Secrétaire général ne semblait pas avoir été remise à M. Mazilu. Elle
a notamment prié M. Mazilu de mettre à jour son rapport et l’a invité à le
lui soumettre lui-même lors de sa session suivante; elle a aussi prié le
Secrétaire général de continuer à rassembler et à fournir à M. Mazilu
l'information relative à son étude et de lui offrir toute l’assistance — y
compris sous forme de consultations avec le centre pour les droits de
l’homme — dont il pourrait avoir besoin pour mettre à jour son rapport.

*

27. La question soumise à la Cour par le Conseil est, aux termes de la
résolution par laquelle avis consultatif a été demandé à la Cour (résolu-
tion 1989/75 intitulée «Statut des rapporteurs spéciaux»),

«la question juridique de l’applicabilité de la section 22 de l’ar-
ticle VI de la convention sur les privilèges et immunités des Nations

13
187 PRIVILÈGES ET IMMUNITÉS (AVIS CONSULTATIF)

Unies au cas de M. Dumitru Mazilu en sa qualité de rapporteur spé-
cial de la Sous-Commission [de la lutte contre les mesures discrimi-
natoires et de la protection des minorités]».

Selon l'exposé écrit présenté à la Cour par le Secrétaire général,

«il convient de noter que la demande adressée à la Cour concerne
l’applicabilité de la section 22 de la convention au cas de M. Mazilu,
mais non les conséquences de cette applicabilité, c’est-à-dire la na-
ture des privilèges et immunités dont M. Mazilu pourrait bénéficier
en conséquence de son statut et la question de savoir s’il a été porté
atteinte à ces privilèges et immunités ».

Au cours des audiences, le représentant du Secrétaire général, répondant
à une question qui lui avait été posée par un membre de la Cour, a déclaré:

«un point est révélateur de l'intention qui était celle du Conseil
lorsqu'il a adopté la résolution: après avoir évoqué une « divergence
de vues », il n’a pas cherché, en soumettant la question à la Cour, à
obtenir que cette divergence dans son ensemble soit résolue. Au
contraire, il a simplement posé une question juridique préliminaire
à la Cour, qui semble destinée à préciser tout au plus la situation de
M. Mazilu vis-à-vis de la convention, mais sans résoudre l’ensemble
du litige qui oppose manifestement l'Organisation des Nations Unies
et le Gouvernement roumain. »

*  *

28. La présente demande d’avis consultatif est la première demande
faite par le Conseil en vertu du paragraphe 2 de l’article 96 de la Charte des
Nations Unies. Ce paragraphe dispose que les organes de l'Organisation
des Nations Unies autres que l’Assemblée générale et le Conseil de sécurité,

«qui peuvent, à un moment quelconque, recevoir de l’Assemblée
générale une autorisation à cet effet ont également le droit de deman-
der à la Cour des avis consultatifs sur des questions juridiques qui se
poseraient dans le cadre de leur activité».

Pour ce qui est du Conseil, une telle autorisation a été donnée par l’As-
semblée générale dans sa résolution 89 (I) du 11 décembre 1946. La ques-
tion qui fait l’objet de la demande est une question juridique en tant
qu’elle implique l'interprétation d’une convention internationale à l’effet
de déterminer son applicabilité. Il s’agit en outre d’une question qui se
pose dans le cadre de l’activité du Conseil. Ainsi qu’il est dit au para-
graphe 10 ci-dessus, la tâche confiée à M. Mazilu se rattachait à une
fonction et à un programme du Conseil. La Commission est un organe
subsidiaire du Conseil et la Sous-Commission qui a nommé M. Mazilu rap-
porteur spécial est à son tour un organe subsidiaire de la Commission.
En conséquence, la requête dont la Cour est saisie satisfait aux conditions
prévues au paragraphe 2 de l’article 96 de la Charte des Nations Unies.

14
188 PRIVILÈGES ET IMMUNITÉS (AVIS CONSULTATIF)

29. Il appartient maintenant à la Cour d'examiner l’argumentation de
la Roumanie fondée sur la réserve qu’elle a apportée à la section 30 de la
convention générale, argumentation selon laquelle la Cour «ne peut pas
se déclarer compétente pour donner un avis consultatif » en l'espèce. Aux
termes de la section 30 de la convention générale:

«Toute contestation portant sur l'interprétation ou l'application
de la présente convention sera portée devant la Cour internationale
de Justice, a moins que, dans un cas donné, les parties ne conviennent
d’avoir recours à un autre mode de règlement. Si un différend surgit
entre l'Organisation des Nations Unies, d’une part, et un Membre,
d’autre part, un avis consultatif sur tout point de droit soulevé sera
demandé en conformité de l’article 96 de la Charte et de l’article 65
du Statut de la Cour. L’avis de la Cour sera accepté par les parties
comme décisif.»

La Roumanie a adhéré à la convention générale et son instrument d’adhé-
sion a été déposé auprès du Secrétaire général le 5 juillet 1956. L’instru-
ment d'adhésion contenait la réserve suivante:

«La République populaire roumaine ne se considère pas liée par
les stipulations de la section 30 de la convention, en vertu desquelles
la juridiction de la Cour internationale de Justice est obligatoire en
cas de contestation portant sur l'interprétation ou l’application de la
convention; en ce qui concerne la compétence de la Cour internatio-
nale de Justice dans les différends surgis dans de tels cas, la position
de la République populaire roumaine est que, pour la soumission de
quelque différend que ce soit à la réglementation de la Cour, il est
nécessaire, chaque fois, d’avoir le consentement de toutes les parties
au différend. Cette réserve s’applique également aux stipulations
comprises dans la même section, selon lesquelles l’avis consultatif de
la Cour internationale doit être accepté comme décisif. »

30. La Roumanie affirme qu’en raison de la réserve qu’elle a apportée
à la section 30 une requête pour avis consultatif ne saurait, sans son
consentement, être présentée par l'Organisation des Nations Unies au
sujet du différend de celle-ci avec elle. La réserve, soutient-elle, subor-
donne la compétence de la Cour pour «examiner tout différend surgi
entre l'Organisation des Nations Unies et la Roumanie, y compris dans le
cadre de la procédure consultative,» au consentement des parties au dif-
férend. La Roumanie fait observer qu’elle n’a pas consenti à ce qu’un avis
fût demandé à la Cour en l’espèce et conclut à un défaut de compétence.

31. La compétence qu’a la Cour en vertu de l’article 96 de la Charte et
de l’article 65 du Statut pour donner des avis consultatifs sur des questions
juridiques permet à des entités des Nations Unies de demander conseil à
la Cour afin de mener leurs activités conformément au droit. Ces avis sont
consultatifs, non obligatoires. Ces avis étant destinés à éclairer l’Organisa-

15
189 PRIVILEGES ET IMMUNITES (AVIS CONSULTATIF)

tion des Nations Unies, le consentement des Etats ne conditionne pas la
compétence de la Cour pour les donner. Comme la Cour l’a fait observer
en 1950:

«Le consentement des Etats parties à un différend est le fonde-
ment de la juridiction de la Cour en matière contentieuse. Il en est
autrement en matière d’avis, alors même que la demande d’avis a trait
à une question juridique actuellement pendante entre Etats. La ré-
ponse de la Cour n’a qu’un caractère consultatif : comme telle, elle ne
saurait avoir d’effet obligatoire. Il en résulte qu'aucun Etat, Membre
ou non membre des Nations Unies, n’a qualité pour empêcher que
soit donné suite à une demande d’avis dont les Nations Unies, pour
s’éclairer dans leur action propre, auraient reconnu l’opportunité.
L'avis est donné par la Cour non aux Etats, mais à l’organe habilité
pour le lui demander; la réponse constitue une participation de la
Cour, elle-même « organe des Nations Unies», à l’action de l’Organi-
sation et, en principe, elle ne devrait pas être refusée. » (Interprétation
des traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie,
première phase, avis consultatif, CI.J. Recueil 1950, p.71.)

Ce raisonnement est également valable lorsqu'il est avancé qu’une ques-
tion juridique n’est pas pendante entre deux Etats, mais entre l’Organisa-
tion des Nations Unies et un Etat Membre.

32. La Roumanie invoque cependant sa réserve à la section 30 de la
convention générale; mais cette section joue sur un plan et dans un
contexte différents de ceux de l’article 96 de la Charte. Une lecture globale
des dispositions de cette section montre clairement que leur objet est de
fournir un mécanisme de règlement des différends. La première phrase de
la section prévoit le cas où une contestation portant sur l'interprétation ou
l’application de la convention générale surgit entre des Etats parties; elle
comprend deux éléments. Le premier est l’obligation conventionnelle de
porter la contestation devant la Cour, à moins que les parties ne décident
d’un autre mode de règlement; le second est le but de la saisine de la Cour,
qui est de régler la contestation.

33. L'Organisation des Nations Unies est elle-même intimement et le
plus souvent directement concernée par la mise en œuvre de la convention
générale. La section 30 a par conséquent été rédigée de manière à couvrir
aussi le règlement des différends entre l'Organisation et un Etat partie à la
convention générale. Si un tel différend surgit,

«un avis consultatif sur tout point de droit soulevé sera demandé en
conformité de l’article 96 de la Charte et de l’article 65 du Statut de la
Cour. L’avis de la Cour sera accepté par les parties comme décisif. »

Cette disposition a le même objet que la première phrase de la section 30;
la nature particulière de la procédure envisagée tient à la qualité d’organi-
sation internationale de l’une des parties au différend.

16
190 PRIVILÈGES ET IMMUNITÉS (AVIS CONSULTATIF)

34. Si une requête pour avis consultatif lui était présentée sur la base de
la section 30, la Cour serait naturellement tenue de prendre en considéra-
tion les réserves qu’une partie au différend aurait faites à ladite section.
Dans le cas particulier de la Roumanie, la Cour devrait examiner si la
réserve formulée par cet Etat pourrait avoir pour résultat d'empêcher la
mise en œuvre de la procédure de demande d’avis consultatif ou seule-
ment de priver l’avis que la Cour donnerait de l’effet décisif que la sec-
tion 30 de la convention générale attribue à un tel avis. Mais en l’espèce, il
n’a pas été fait référence à la section 30 dans la résolution par laquelle
l’avis de la Cour a été sollicité et il ressort clairement du dossier qu’eu
égard à l'existence de la réserve de la Roumanie il n’entrait pas dans les
intentions du Conseil d’invoquer cette section. La requête n’est pas pré-
sentée en vertu de la section 30 et la Cour n’a donc pas à se prononcer sur
Peffet de la réserve roumaine à cette disposition.

35. La Roumanie soutient cependant que, bien que le Conseil, dans sa
résolution 1989/75 du 24 mai 1989, ne fasse pas référence à la section 30
de la convention générale en tant que fondement de sa demande d’avis
consultatif, la question qu’il soulève a trait à l’applicabilité d’une disposi-
tion de fond de la convention générale «à un cas concret considéré
comme un différend entre un Etat partie à la convention et l'Organisation
des Nations Unies ». Elle fait valoir que

«si Pon acceptait qu’un Etat partie à la convention, ou l'Organisation
des Nations Unies, puisse demander que des différends concernant
l'application ou l'interprétation de la convention soient portés de-
vant la Cour sur un autre fondement que les dispositions de la sec-
tion 30 de la convention, ce serait rompre l’unité de la convention, à
savoir les dispositions de substance de celles relatives à la solution
des différends, ce qui serait à même de modifier le contenu et l’éten-
due des obligations assumées par les Etats lorsqu'ils ont donné leur
consentement à être liés par la convention».

Il reste que la présente procédure, vu sa nature et son objet, vise, ainsi qu’il
a été expliqué ci-dessus, à demander un avis sur l’applicabilité d’une
partie de la convention générale, et non à porter un différend devant la
Cour en vue de son règlement. De plus, le « contenu et l'étendue des obli-
gations assumées par les Etats» — et en particulier par la Roumanie —
«lorsqu'ils ont donné leur consentement à être liés par la convention» ne
sont pas modifiés par la demande d’avis ni par le présent avis consultatif.

36. La Cour conclut que la réserve faite par la Roumanie à la section 30
de la convention générale est sans incidence sur la compétence de la Cour
pour connaître de la présente requête.

“ox
37. Toutefois, même si le défaut de consentement de la Roumanie à la
présente procédure ne peut avoir aucun effet sur la compétence de la

Cour, c’est là une question qui doit être examinée pour déterminer s’il est

17
191 PRIVILÈGES ET IMMUNITÉS (AVIS CONSULTATIF)

opportun que la Cour donne un avis. Il est bien établi dans la jurispru-
dence de la Cour que, lorsqu’un organe de l'Organisation des Nations
Unies ou une institution spécialisée demande à la Cour un avis consul-
tatif en vertu de l’article 96 de la Charte, à titre de conseil ou d’éclaircis-
sement d’un point de droit, la Cour doit donner suite à la requête et
donner son avis, à moins que des «raisons décisives» ne s’y opposent.
Dans l'affaire du Sahara occidental, la Cour a fait allusion à une situation
dans laquelle pourrait exister une «raison décisive » de ce type. Commen-
tant dans cette affaire les observations qu’elle avait formulées dans l’af-
faire de l’Interprétation des traités de paix, selon lesquelles sa compétence
pour donner un avis consultatif ne dépend pas du consentement des Etats
intéressés, la Cour s’est exprimée en ces termes:

«La Cour a ... reconnu que le défaut de consentement pourrait
Pamener à ne pas émettre d’avis si, dans les circonstances d’une espèce
donnée, des considérations tenant à son caractère judiciaire impo-
saient un refus de répondre. Bref, le consentement d’un Etat inté-
ressé conserve son importance non pas du point de vue de la compé-
tence de la Cour mais pour apprécier s’il est opportun de rendre un
avis consultatif.

33. Aïnsi le défaut de consentement d’un Etat intéressé peut, dans
certaines circonstances, rendre le prononcé d’un avis consultatif in-
compatible avec le caractère judiciaire de la Cour. Tel serait le cas si
les faits montraient qu’accepter de répondre aurait pour effet de
tourner le principe selon lequel un Etat n’est pas tenu de soumettre
un différend au règlement judiciaire s’il n’est pas consentant. Si une
telle situation devait se produire, le pouvoir discrétionnaire que la
Cour tient de l’article 65, paragraphe 1, du Statut fournirait des
moyens juridiques suffisants pour assurer le respect du principe fon-
damental du consentement à la juridiction. » (Sahara occidental, avis
consultatif, C.I.J. Recueil 1975, p. 25, par. 32-33.)

38. Etant donné que la Roumanie a mis l’accent sur sa réserve à la sec-
tion 30 de la convention générale et qu’elle n’a pas donné son consente-
ment à la présente demande d’avis consultatif, la Cour doit examiner si, en
l'espèce, «accepter de répondre aurait pour effet de tourner le principe
selon lequel un Etat n’est pas tenu de soumettre un différend au règlement
judiciaire s’il n’est pas consentant ». La Cour estime qu’en la présente af-
faire accepter de répondre n'aurait pas un tel effet. Certes, dans la résolu-
tion par laquelle il demande l’avis de la Cour, le Conseil conclut qu’une
divergence de vues s’est élevée entre Organisation des Nations Unies et
le Gouvernement roumain quant à l’applicabilité de la convention au cas
de M. Dumitru Mazilu. Mais cette divergence de vues, et la question posée
à la Cour compte tenu de celle-ci, ne doivent pas être confondues avec le
différend entre l'Organisation des Nations Unies et la Roumanie au sujet
de I’ application de la convention générale au cas de M. Mazilu.

39. En l'espèce, la Cour ne voit donc aucune raison décisive pour
refuser de donner un avis consultatif. En conséquence, la Cour va main-

18
192 PRIVILÈGES ET IMMUNITÉS (AVIS CONSULTATIF)

tenant répondre à la question juridique sur laquelle un tel avis lui a été
demandé.

* *

40. Afin de se prononcer sur l’applicabilité de la section 22 de l’ar-
ticle VI de la convention générale aux rapporteurs spéciaux de la Sous-
Commission, puis sur son applicabilité au cas de M. Dumitru Mazilu, la
Cour doit tout d’abord déterminer le sens de ce texte.

41. Selon le paragraphe 1 de l’article 105 de la Charte des Nations
Unies:

«L'Organisation jouit, sur le territoire de chacun de ses Membres,
des privilèges et immunités qui lui sont nécessaires pour atteindre ses
buts.»

En outre, d’après le paragraphe 2 du même article:

«Les représentants des Membres des Nations Unies et les fonc-
tionnaires de l'Organisation jouissent également des privilèges et im-
munités qui leur sont nécessaires pour exercer en toute indépen-
dance leurs fonctions en rapport avec l'Organisation. »

Enfin, en vertu du paragraphe 3, l’Assemblée générale peut «proposer
aux Membres des Nations Unies des conventions.» en vue de fixer les
détails d’application des paragraphes | et 2.

42. Agissant conformément à l’article 105 de la Charte, l’Assemblée
générale a, le 13 février 1946, approuvé la convention générale et l’a pro-
posée à l'adhésion de chacun des Etats Membres de l'Organisation. Cent
vingt-quatre Etats, dont la Roumanie, sont parties à cette convention.

43. Comme il est prévu à l’article 105 de la Charte, la convention géné-
rale détermine en ses articles IJ et III les privilèges et immunités dont
bénéficie l'Organisation des Nations Unies en tant que telle, fixe en son
article IV les priviléges et immunités des représentants des Membres
des Nations Unies et précise en son article V ceux des fonctionnaires de
l'Organisation. Elle comporte en outre un article VI intitulé « Experts en
missions pour l'Organisation des Nations Unies» et divisé en deux sec-
tions. La section 22 dispose ce qui suit:

«Les experts (autres que les fonctionnaires visés à l’article V)
lorsqu'ils accomplissent des missions pour l’Organisation des
Nations Unies jouissent, pendant la durée de cette mission, y compris
le temps du voyage, des privilèges et immunités nécessaires pour
exercer leurs fonctions en toute indépendance. Ils jouissent en parti-
culier des privilèges et immunités suivants:

a) immunité d’arrestation personnelle ou de détention et de saisie de
leurs bagages personnels;
b) immunité de toute juridiction en ce qui concerne les actes accom-

19
193 PRIVILÈGES ET IMMUNITÉS (AVIS CONSULTATIF)

plis par eux au cours de leurs missions (y compris leurs paroles et
écrits). Cette immunité continuera à leur être accordée même
après que ces personnes auront cessé de remplir des missions
pour l'Organisation des Nations Unies;

c) inviolabilité de tous papiers et documents;

d) droit de faire usage de codes et de recevoir des documents et de la
correspondance par courrier ou par valises scellées, pour leurs
communications avec l'Organisation des Nations Unies;

e) les mêmes facilités, en ce qui concerne les réglementations moné-
taires ou de change, que celles qui sont accordées aux représen-
tants des gouvernements étrangers en mission officielle tempo-
raire;

Jf) les mêmes immunités et facilités en ce qui concerne leurs bagages
personnels que celles qui sont accordées aux agents diploma-
tiques. »

La section 23 ajoute:

«Les privilèges et immunités sont accordés aux experts dans l’in-
térêt de l'Organisation des Nations Unies, et non à leur avantage per-
sonnel. Le Secrétaire général pourra et devra lever l’immunité ac-
cordée à un expert, dans tous les cas où, à son avis, cette immunité
empécherait que justice soit faite et où elle peut être levée sans porter
préjudice aux intérêts de l'Organisation.»

Enfin, la section 26 de l’article VII de la convention générale accorde aux
experts certaines facilités lorsqu'ils voyagent pour le compte de l’Organi-
sation.

44. La Cour examinera l’applicabilité ratione personae, ratione tem-
poris et ratione loci de la section 22. Elle recherchera donc en premier lieu
ce que sont les «experts en missions » au sens de la section 22, puis ce qu’il
convient d'entendre par « durée de [la] mission », avant de s'interroger sur
la situation des experts dans leurs relations avec l’Etat dont ils sont ressor-
tissants ou sur le territoire duquel ils résident.

45. La convention générale ne donne aucune définition des «experts
en missions». Tout au plus fournit-elle deux précisions, l’une négative,
l’autre positive. Il résulte tout d’abord des dispositions de la section 22 que
les fonctionnaires de l'Organisation, fussent-ils choisis en raison de leur
compétence technique dans un domaine déterminé, n’entrent pas dans la
catégorie des experts au sens de ce texte. En outre ne sont couverts par la
section 22 que les experts qui accomplissent des missions pour l’Organisa-
tion. Mais cette section ne fournit aucune indication sur la nature, la durée
ou le lieu de ces missions.

46. Les travaux préparatoires ne sont guére plus instructifs 4 cet égard.
La convention a été initialement rédigée puis présentée à l’Assemblée gé-
nérale par la commission préparatoire constituée à San Francisco en juin

20
194 PRIVILÈGES ET IMMUNITÉS (AVIS CONSULTATIF)

1945; ce projet initial ne comportait pas de disposition correspondant à
l’actuel article VI. Ce dernier fut ajouté par la sous-commission des privi-
léges et immunités créée par la Sixième Commission en vue d'examiner le
texte, mais les documents officiels de l’époque ne permettent pas de déter-
miner les motifs de cette addition.

47. L'objectif recherché par la section 22 n’en est pas moins clair, à sa-
voir permettre à l'Organisation des Nations Unies de confier des missions
à des personnes n’ayant pas la qualité de fonctionnaire de l'Organisation
et leur garantir les «privilèges et immunités nécessaires pour exercer leurs
fonctions en toute indépendance ». Les experts ainsi nommés ou élus peu-
vent être rémunérés ou non, bénéficier ou non d’un contrat, se voir confier
une tâche nécessitant des travaux plus ou moins prolongés. L'essentiel
n’est pas dans leur situation administrative, mais dans la nature de leur
mission.

48. Dans la pratique, et selon les informations fournies par le Secré-
taire général, l'Organisation des Nations Unies a été amenée à confier des
missions de plus en plus variées à des personnes n’ayant pas la qualité de
fonctionnaire de l'Organisation. De telles personnes ont été chargées de
médiations, de la préparation de rapports, de l’élaboration d’études, de la
réalisation d'enquêtes ou de la recherche et de l'établissement des faits.
Elles ont participé à des forces de maintien de la paix, à des tâches d’assis-
tance technique et à de multiples autres activités. En outre de nombreux
comités, commissions ou organismes similaires dont les membres sont dé-
signés, non en tant que représentants d'Etats, mais à titre personnel, ont
été constitués au sein de l'Organisation. C’est ainsi qu'ont été créés la
Commission du droit international, le comité consultatif pour les ques-
tions administratives et budgétaires, la Commission de la fonction pu-
blique internationale, le comité des droits de l’homme institué pour l’ap-
plication du pacte sur les droits civils et politiques et divers autres comités
de même nature, tels que le comité pour l’élimination de la discrimination
raciale ou le comité pour l'élimination de la discrimination à l’égard des
femmes. Dans tous ces cas, il ressort de la pratique des Nations Unies que
les personnes ainsi désignées, et en particulier les membres de ces comités
ou commissions, ont été regardées comme des experts en missions au sens
de la section 22.

49. Suivant cette dernière disposition, ces experts jouissent des privi-
lèges et immunités prévus au texte «pendant la durée de [leur] mission, y
compris le temps du voyage ». La question se pose par suite de savoir s’ils
sont couverts par la section 22 uniquement au cours des missions nécessi-
tant des déplacements ou s’ils le sont également en l’absence ou en dehors
de tout déplacement. Pour répondre à cette question, il est nécessaire de
préciser le sens des mots «mission» en français et mission en anglais, les
deux langues dans lesquelles la convention générale a été adoptée. Initia-
lement, et conformément à son étymologie latine, ce terme ne qualifiait la
tâche confiée à une personne que lorsque cette dernière était envoyée l’ac-
complir au loin. Elle supposait un déplacement. La même connotation

21
195 PRIVILÈGES ET IMMUNITÉS (AVIS CONSULTATIF)

peut être relevée dans les mots dérivés «émissaire», «missionnaire» ou
«missive». Mais le terme français « mission» et le terme anglais mission
ont pris depuis longtemps un sens plus étendu et couvrent à l’heure ac-
tuelle de manière générale les tâches confiées à une personne, que ces
tâches impliquent ou non un déplacement.

50. La Cour considère que, lorsque la section 22 vise les experts accom-
plissant des missions pour l'Organisation des Nations Unies, elle use du
terme « mission» au sens général. Certains de ces experts doivent néces-
sairement se déplacer pour accomplir leurs tâches alors que d’autres peu-
vent les accomplir sans devoir le faire. Dans les deux hypothèses, la sec-
tion 22 entend assurer dans l’intérêt de l'Organisation l'indépendance de
ces experts en leur accordant les privilèges et immunités nécessaires à cet
effet. Ces privilèges et immunités tendent dans certains cas à faciliter le
voyage des experts et leur séjour à l'étranger, par exemple en ce qui
concerne la saisie ou la fouille des bagages personnels. Mais, dans d’au-
tres cas, ils ont un caractère beaucoup plus général, en particulier pour
ce qui est des communications avec l’Organisation des Nations Unies
ou de l’inviolabilité des papiers et documents. Dans ces conditions, la sec-
tion 22 est applicable à tout expert en mission, qu’il soit ou non en dépla-
cement.

51. La question a par ailleurs été soulevée de savoir si les experts en
missions peuvent se prévaloir de ces privilèges et immunités à l’encontre
de l'Etat dont ils sont ressortissants ou sur le territoire duquel ils résident.
La Cour note à cet égard que la section 15 de la convention générale com-
porte, en ce qui concerne les représentants des Membres, une stipulation
selon laquelle les dispositions des sections 11, 12 et 13 de l’article IV les
concernant «ne sont pas applicables dans le cas d’un représentant vis-
a-vis des autorités de l’Etat dont il est ressortissant ou dont il est ou a été le
représentant». Mais l’article V sur les fonctionnaires de l'Organisation et
l'article VI relatif aux experts en missions pour l'Organisation ne compor-
tent aucune règle comparable. Cette différence d’approche s'explique
aisément. Les privilèges et immunités accordés par les articles V et VI le
sont en vue d’assurer l'indépendance des fonctionnaires internationaux
et des experts dans l’intérêt de l'Organisation. Cette indépendance doit
être respectée par tous les Etats, y compris par l'Etat de la nationalité et
celui de la résidence. Aussi bien certains Etats parties à la convention
générale (Canada, Etats-Unis d'Amérique, Népal, République démocra-
tique populaire lao, Thaïlande et Turquie) ont-ils formulé des réserves
à certaines dispositions de l’article V, voire de l’article VI (Etats-Unis
d’Amérique et Mexique), en ce qui concerne leurs ressortissants ou les
personnes résidant habituellement sur leur territoire. Le fait même que
le besoin a été ressenti de formuler ces réserves confirme la conclusion
qu’en l’absence de telles réserves les experts en missions bénéficient des
privilèges et immunités prévus par la convention générale dans leurs
relations avec l'Etat dont ils sont ressortissants ou sur le territoire duquel
ils résident.

52. Pour conclure, la Cour estime que la section 22 de la convention

22
196 PRIVILÈGES ET IMMUNITÉS (AVIS CONSULTATIF)

générale est applicable aux personnes (autres que les fonctionnaires de
l'Organisation des Nations Unies) auxquelles une mission a été confiée
par l’Organisation et qui sont de ce fait en droit de bénéficier des privi-
lèges et immunités prévus par ce texte pour exercer leurs fonctions en
toute indépendance. Pendant toute la durée de cette mission, les experts
jouissent de ces privilèges et immunités fonctionnels, qu'ils soient ou non
en déplacement. Ceux-ci peuvent être invoqués à l’encontre de l'Etat de la
nationalité ou de la résidence, sauf réserve à la section 22 de la convention
générale formulée valablement par cet Etat.

53. A la lumière de ce qui précède, la Cour s’interrogera maintenant sur
la situation des rapporteurs spéciaux de la Sous-Commission. C’est là une
question qui touche au statut juridique des rapporteurs en général, caté-
gorie de personnes que l'Organisation des Nations Unies et les institu-
tions spécialisées trouvent nécessaire d’engager pour mener à bien des
tâches de plus en plus variées, et qui de ce fait est une question d’impor-
tance pour l’ensemble du système des Nations Unies.

54. Le paragraphe 9 ci-dessus a rappelé les conditions dans lesquelles
la Commission et la Sous-Commission ont été créées en 1946 et 1947, ainsi
que le mandat attribué en 1949 à cette dernière. Le 28 mars 1947, le
Conseil avait décidé que la Sous-Commission serait composée de douze
personnalités qu’il avait nommément désignées, sous réserve du consente-
ment des gouvernements respectifs. Les membres de la Sous-Commis-
sion, aujourd’hui au nombre de vingt-cinq, ont été par la suite choisis par
la Commission des droits de l’homme dans des conditions comparables;
le Conseil, dans sa résolution 1983/32 du 27 mai 1983, a expressément
«rappellé] … que les membres de la Sous-Commission sont élus par la
Commission des droits de l’homme en qualité d’experts siégeant à titre
personnel» et en a déduit que leurs suppléants devaient être élus et de-
vaient siéger dans les mêmes conditions. N’ayant ni la qualité de représen-
tant d’Etats Membres de l'Organisation des Nations Unies ni celle de
fonctionnaire de l'Organisation, et s’acquittant pour cette dernière en
toute indépendance des fonctions prévues par le mandat de la Sous-Com-
mission, les membres de celle-ci doivent être regardés comme des experts
en missions au sens de la section 22.

55. Selon la pratique suivie par de nombreux organes de l'Organisation
des Nations Unies, la Sous-Commission a désigné de temps à autre des
rapporteurs ou des rapporteurs spéciaux auxquels elle a confié le soin
d’étudier des sujets déterminés. Ces rapporteurs ou rapporteurs spéciaux
sont normalement choisis parmi les membres de la Sous-Commission.
Toutefois, au cours des dix dernières années, des rapporteurs spéciaux
ont, à trois reprises au moins, été désignés hors de la Sous-Commission.
En outre, dans de nombreux cas, des rapporteurs spéciaux membres de la

23
197 PRIVILÈGES ET IMMUNITÉS (AVIS CONSULTATIF)

Sous-Commission n’ont achevé leur rapport qu’après l’expiration de leur
mandat de membre de la Sous-Commission. En toute hypothèse, les rap-
porteurs ou rapporteurs spéciaux se voient confier par la Sous-Commis-
sion une mission d'étude. Leurs fonctions sont diverses, car ils doivent
rassembler, analyser et vérifier la documentation existant sur le problème
à étudier, établir un rapport formulant des recommandations appropriées
et présenter ce rapport à la Sous-Commission. N’ayant ni la qualité de
représentant d'Etats Membres, ni celle de fonctionnaire de l'Organisation
et effectuant cette étude en toute indépendance pour cette dernière, ils
doivent être regardés comme des experts en missions au sens de la sec-
tion 22, même dans l’hypothèse où ils n’appartiennent pas ou n’appar-
tiennent plus à la Sous-Commission. Ils jouissent par suite, conformé-
ment à la section 22, des privilèges et immunités nécessaires pour exercer
leurs fonctions, et en particulier pour établir tous contacts utiles à la
préparation, à la rédaction et à la présentation de leur rapport à la Sous-
Commission.

56. S’étant ainsi prononcée sur l’applicabilité de la section 22 aux rap-
porteurs spéciaux de la Sous-Commission, la Cour doit encore statuer sur
l’applicabilité de ce texte au cas de M. Dumitru Mazilu.

57. Ainsi qu’il a été exposé plus haut (voir le paragraphe 10 ci-dessus),
M. Dumitru Mazilu a été élu membre de la Sous-Commission le 13 mars
1984. La Sous-Commission lui a confié, le 29 août 1985, le soin d’établir
un rapport sur les droits de l’homme et la jeunesse. Le mandat de M. Ma-
zilu en tant que membre de la Sous-Commission a expiré le 31 décembre
1987. Le rapport demandé sur les droits de l’homme et la jeunesse n’avait
pas été présenté à cette date et M. Mazilu a été maintenu dans ses fonc-
tions de rapporteur spécial par décisions ou résolution de la Sous-Com-
mission des 4 septembre 1987, 15 août 1988 et If’ septembre 1988 (voir les
paragraphes 12, 18 et 21 ci-dessus). La Sous-Commission a par la suite
reçu un rapport de M. Mazilu, qui a été publié le 10 juillet 1989, puis elle a,
par sa résolution 1989/45 du I* septembre 1989 (voir le paragraphe 26
ci-dessus), maintenu une nouvelle fois l’intéressé dans ses fonctions de
rapporteur spécial et l’a prié de mettre à jour son rapport à la lumière
notamment des informations rassemblées à son intention par le Secrétaire
général. Ainsi M. Mazilu a eu, du 13 mars 1984 au 29 août 1985, la qualité
de membre de la Sous-Commission. Du 29 août 1985 au 31 décembre
1987, il a été à la fois membre de la Sous-Commission et rapporteur de
celle-ci. Enfin, si depuis cette dernière date il n’appartient plus à la Sous-
Commission, il en est demeuré rapporteur spécial. I] n’a donc pas cessé
pendant toute cette période d’avoir la qualité d’expert en mission au sens
de la section 22 et d’être en droit de bénéficier, pour exercer ses fonctions,
des privilèges et immunités prévus par ce texte.

24
198 PRIVILÈGES ET IMMUNITÉS (AVIS CONSULTATIF)

58. Des doutes ont cependant été émis par la Roumanie sur l’aptitude
de M. Mazilu à remplir son mandat de rapporteur spécial. La Roumanie a
en effet souligné que l’intéressé était tombé sérieusement malade en mai
1987 et qu'il avait par suite été mis à la retraite conformément aux déci-
sions prises par les médecins compétents selon les lois roumaines appli-
cables; la Roumanie a ajouté dans son exposé écrit que M. Mazilu était
encore, à la date de cet exposé, dans l'incapacité d’assumer la tâche qui lui
avait été confiée par la Sous-Commission. M. Mazilu a de son côté fait
connaître à l'Organisation des Nations Unies que son état de santé ne lui
interdisait ni de préparer le rapport qui lui avait été demandé ni de se
rendre à cet effet au centre des droits de l’homme à Genève. Lorsqu'un
rapport de M. Mazilu a été distribué en tant que document de la Sous-
Commission, la Roumanie a déclaré qu'il était évident que «suite à sa
maladie depuis 1987, M. Dumitru Mazilu ne dispose pas de la capacité
intellectuelle nécessaire» pour rédiger un «rapport conformément aux
exigences de l'Organisation des Nations Unies» (voir le paragraphe 26
ci-dessus).

59. La Cour n’a pas à se prononcer sur l’état de santé de M. Mazilu et
sur les conséquences de cet état de santé sur les travaux qu’il a menés ou
doit mener pour la Sous-Commission. Il lui suffit d’une part de relever
qu’il appartenait à l'Organisation des Nations Unies de décider dans les
circonstances de l’espèce s’il convenait de maintenir M. Mazilu dans sa
qualité de rapporteur spécial et d’autre part de constater que des décisions
en ce sens ont été prises par la Sous-Commission.

60. Dans ces circonstances, M. Mazilu continue à avoir la qualité de
rapporteur spécial et doit de ce fait être considéré comme expert en mis-
sion au sens de la section 22 de la convention générale. Cette section est
dés lors applicable au cas de M. Mazilu.

61. Par ces motifs,

La Cour,

à Punanimité,

Est d'avis que la section 22 de l’article VI de la convention sur les
priviléges et immunités des Nations Unies est applicable au cas de
M. Dumitru Mazilu en sa qualité de rapporteur spécial de la Sous-Com-

mission de la lutte contre les mesures discriminatoires et de la protection
des minorités.

Fait en français et en anglais, le texte français faisant foi, au palais de la
Paix, à La Haye, le quinze décembre mil neuf cent quatre-vingt-neuf, en

25
199 PRIVILÈGES ET IMMUNITÉS (AVIS CONSULTATIF)

deux exemplaires, dont l’un restera déposé aux archives de la Cour et
l’autre sera transmis au Secrétaire général de l'Organisation des Nations
Unies.

Le Président,
(Signé) José Maria RUDA.
Le Greffier,

(Signé) Eduardo VALENCIA-OSPINA.

MM. Opa, EVENSEN et SHAHABUDDEEN, juges, joignent à l’avis consul-
tatif les exposés de leur opinion individuelle.

(Paraphé) J.M.R.
(Paraphé) E.V.O.

26
